PER CURIAM,
¶ 1. (on motion for reconsideration). Defendant-Appellant Daniel G. Scheidell moves for reconsideration of our decision in State v. Scheidell, 227 Wis. 2d 285, 595 N.W.2d 661 (1999), on grounds that this court declined to review an issue concerning the circuit court's refusal to admit comparative hand-print evidence offered by the defendant.
¶ 2. In the exercise of judicial discretion, we have carefully considered the circuit court's ruling on the handprint evidence. We agree with the court of appeals that the circuit court "correctly exercised its discretion in refusing to admit Scheidell's exhibit." State v. Scheidell, 220 Wis. 2d 753, 774, 584 N.W.2d 897 (1998).
¶ 3. The motion for reconsideration is denied without costs.
¶ 4. DIANE S. SYKES, J., did not participate.